Name: Council Regulation (EEC) No 1064/84 of 16 April 1984 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy during the 1984/85 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 18 . 4 . 84 Official Journal of the European Communities No L 105/3 COUNCIL REGULATION (EEC) No 1064/84 of 16 April 1984 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy during the 1984/85 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the intervention price applicable in the beef and veal sector has been fixed for the 1984/85 mar ­ keting year at a level lower than that resulting from the application of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession ; whereas Greece, Ireland, Italy and the United Kingdom (in respect of Northern Ireland only), which have applied in previous marketing years the system of a premium for the birth of calves provided for in Regulation (EEC) No 1201 /82 (3), should continue to grant this premium ; Whereas this premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 3509/80 (*) ; Whereas Italy should be authorized to grant an addi ­ tional national premium, HAS ADOPTED THIS REGULATION : Article 1 1 . During the 1984/85 marketing year, Greece, Ireland, Italy and the United Kingdom (in respect of Northern Ireland only) shall be authorized to grant a premium for every calf born during that marketing year on their territories and still alive six months after its birth . 2. The amount of the said premium shall be 13 ECU payable by the EAGGF Guarantee Section . It shall be paid in a single instalment. Article 2 During the 1984/85 marketing year, Italy shall be authorized to grant an additional national premium of not more than 19 ECU per calf still alive six months after its birth . The granting of this premium must not lead to any discrimination between livestock farmers . Article 3 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 April 1984. For the Council The President M. ROCARD (') Opinion delivered on 14 April 1984 (not yet published in the Official Journal). (2) OJ No L 148 , 28 . 6 . 1968 , p. 26 . (3) OJ No L 140 , 20 . 5 . 1982, p. 34 . (4) OJ No L 94, 28 . 4 . 1970, p. 13 . O OJ No L 367, 31 . 12 . 1980 , p. 87 .